Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitation “wherein the fluid-intake valve is a one-way fluid-intake valve” and “wherein the main body of the receptacle comprises at least one aperture alignable with the fluid-intake valve such that fluid communication between the aperture and the fluid-intake valve is permissible” in claim 40. The closest prior arts are Kautex (GB 2253387), Bakhos (US PG PUB 2012/0111894), and Tabor (US PN 8,464,908). The prior arts teach a dispenser comprising nozzle and intake valve along with a bag placed inside the dispenser container. However, none of the prior arts teach that the main body of the receptacle comprises at least one aperture aligned with the fluid-intake valve such that fluid communication is permitted between the aperture and the fluid-intake valve. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 40 and 42-59 (now renumbered claims 1-19) are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754